Opinion by
Cline, J.
It was stipulated “that the merchandise consists of whole ducks, packed in tins covered with uncooked milled rice and excelsior; and that the rice being impregnated with oil is not used.” Wa Chong Co. v. United States (61 Treas. Dec. 1118, T. D. 45695), Von Bremen, Asche v. United States (57 Treas. Dec. 679, T. D. 44000), and Peabody v. United States (13 Ct. Cust. Appls 80, T. D. 40935), cited by counsel for plaintiff, were held not applicable to the case at bar as *456the collector did not assess duty on the rice at the rate applicable to the ducks but at the rate of duty applicable to rice. The record did not show that the rice is of no value. As rice is enumerated in paragraph 727, the claim that it is a nonenumerated manufactured article was found to have no merit. On the record presented, the protest was overruled.